Citation Nr: 1226189	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  09-20 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a chronic pain disorder.

2.  Entitlement to service connection for a left knee condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 2000 to November 2003.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Oakland, California.  Jurisdiction was subsequently transferred to the RO located in Boise, Idaho.

The issue of entitlement to service connection for a left knee condition is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's chronic pain disorder is not shown to be attributable to any condition related to service that is separate and distinct from conditions that are either already service-connected or for which a separate claim for service connection is pending before the Board.


CONCLUSION OF LAW

Service connection for a chronic pain disorder is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011); Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim for service connection for a chronic pain disorder, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2011).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that a September 2007 VCAA letter fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011).  The September 2007 VCAA letter informed the Veteran of what information or evidence was needed to support his claim, what types of evidence the Veteran was responsible for obtaining and submitting to VA, and which evidence VA would obtain.  The September 2007 notice also explained how VA assigns disability ratings and effective dates, and it also explained the qualifying chronic disability provisions and requirements relating to certain Persian Gulf veterans.  See 38 C.F.R. § 3.317 (2009); Dingess, supra.  

The Board also concludes that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  All of the Veteran's service treatment records, VA treatment records, and private treatment records have been associated with the claims file.  The Veteran has not identified any additional relevant treatment records for VA to obtain.  The Board finds that the record contains sufficient evidence to make a decision on the claim.

VA's duty to assist also includes the duty to provide a VA examination when the record lacks evidence to decide a veteran's claim and there is evidence of 
(1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established in-service event, injury, or disease, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2011);  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board acknowledges that the Veteran has not been provided with a VA examination relating to his claim.  The Board finds, however, that no VA examination is required as there is no competent evidence of any current disability, not even symptoms of a current disability, for which VA compensation may be awarded so as to trigger the duty to provide a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2)(A) (West 2002) (VA examination or opinion shall be obtained when the evidence of record "contains competent evidence that the claimant has a current disability.").  As explained in detail below, the Board finds that all of the Veteran's reported symptoms relate to separate conditions that are either already service-connected, or for which service connection has been denied by way of a final decision, or for which service connection is the subject of a separate claim before the Board.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011; and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2002 & Supp. 2009); 38 C.F.R. § 3.317(a)(1) (2009). A "qualifying chronic disability" includes a chronic disability resulting from an undiagnosed illness.  38 C.F.R. § 3.317(a)(2) (2009). 

The Veteran claims that he has a chronic pain disorder that is related to back injuries sustained as a paratrooper in service.  See Form 9 Appeal, June 2009.

As an initial matter, the Board notes that the Veteran has never asserted that he has any service in the Southwest Asia theater during the Persian Gulf War, and there is no evidence of any such service.  Rather, the evidence of record reflects that the Veteran had overseas service in Korea.  Therefore, the Board notes that the undiagnosed illness provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not applicable to the instant case.

VA treatment records dated from 2006 through 2009 reflect that the Veteran has been followed at the VA medical center, including the pain clinic, for complaints of back pain relating to his service connected degenerative disc disease (DDD) of the lumbar spine (including pain radiating into his sacrum and legs), and right knee pain relating to his service-connected patellofemoral pain syndrome.  In addition, these records show complaints of left knee pain and diagnosed left knee patellofemoral syndrome and chondromalacia, and in that regard, the Board notes that it is remanding the Veteran's claim for a left knee condition below for further development.

The Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  In other words, service connection for a chronic pain disorder may not be granted in this case except to the extent it is attributable to an underlying condition for which service connection may be granted.  In this case, however, all of the Veteran's complaints of pain relate to his already service-connected back and right knee conditions, as well as his separate claim for service connection for a left knee condition that is the subject of a separate claim presently before the Board.  Therefore, without a current diagnosis of a distinct underlying disability (other than pain alone) for which service-connection has not already been granted or that is not the subject of a separate claim, the Veteran's claim for service connection for a chronic pain disorder may not be granted.  See id.

The Board has considered all of the Veteran's lay statements, including his assertion that he has a chronic pain disorder due to his service-connected back condition.  See Form 9 Appeal, June 2009.  The Board notes again, however, that he may not be granted service connection for pain relating to an already service-connected back condition (that already contemplates his symptoms of back pain).  To the extent that the Board might assume that the Veteran contends that he has a chronic pain disorder separate and distinct from his back condition and knee conditions, the Board finds that while the Veteran may be competent, as a lay person, to report symptoms of pain, he is not, however, competent to offer evidence requiring medical knowledge, such as an opinion as to the etiology of a chronic pain disorder.  See Jeandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  All of the medical evidence of record reflects that the Veteran's complaints of pain relate to his service-connected back condition and right knee condition as well as a left knee condition for which a separate claim for service connection is pending before the Board.  Also, as noted in the VCAA section above, the Board finds that there is not competent, credible evidence suggesting that the Veteran's chronic pain disorder may be related to an underlying condition for which service connection may be granted.

The Board also acknowledges certain records in the claims file reflecting complaints of abdominal pain, diarrhea, and rectal bleeding, as well as the June 2007 statement of the Veteran's wife in which she reports that the Veteran has experienced, in addition to back and knee pain, "gut pain."  See, e.g., Private Treatment Records, Providence Kodiak Island Medical Center, December 2006 to February 2007; VA Treatment Records, September 2008.  The Board notes, however, that the medical evidence of record clearly shows that these complaints all relate to the Veteran's diagnosed irritable bowel syndrome and gastroesophageal reflux disease (GERD), for which service connection was separately denied by way of the December 2007 rating decision (and the Veteran did not appeal that denial).

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for a chronic pain disorder, and the benefit-of-the-doubt rule provided in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a chronic pain disorder is denied.


REMAND

The Veteran claims that he has a left knee condition that is related to service, including patellofemoral syndrome, chondromalacia, bone spurs, and limitation of motion.  After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to adjudication of the Veteran's claim.

As an initial matter, the Board acknowledges that VA treatment records from the period on appeal reflect that the Veteran has been diagnosed with left knee patellofemoral syndrome, chondromalacia, and bones spurs.  See, e.g., VA Treatment Records, February 2009 (chondromalacia), March 2008 (patellofemoral syndrome), May 2007 (associated bone spurs).  

Also, the Board acknowledges that the Veteran's service treatment records reflect that he performed at least 27 airborne jumps as a paratrooper in service, and they reflect a detailed history of treatment for low back and right leg pain as a result.  See, e.g., Report of Medical History, August 2003 (clinician's notes).  The Veteran asserts that he was also treated for left knee problems in service.  In that regard, the Board acknowledges that a May 2003 service treatment record reflects that the Veteran was treated for a contusion on his left shin (but not for any left knee injury in particular).

The Veteran has not been provided with a VA examination relating to his claim.  In McLendon, the Court noted that a VA medical opinion is required "if a veteran's military records indicate he served as a paratrooper, making multiple jumps during service . . ., and the veteran now has evidence of arthritis of the knees that he indicates was due to these jumps."  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (quoting 146 Cong. Rec. H9912, H9917 (2000) (statement of Rep. Evans)).  Therefore, in light of the evidence of a current left knee condition as well as the fact that the Veteran made multiple jumps as a paratrooper in service, the Board finds that a remand is necessary to provide the Veteran with a VA examination relating to his claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an appropriate physician to determine the current nature and the etiology of his left knee condition.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete claims folder must be provided to the examiner for review in conjunction with the examination, and the examiner must note that the claims folder has been reviewed.  

The examiner should indicate whether it is at least as likely as not (meaning likelihood of at least 50%) that any current left knee condition had its onset in service or is otherwise related to service.  

If any left knee condition diagnosed on examination is found not to be related to service, the examiner should indicate whether it is at least as likely as not that the left knee condition is either (1) due to a service-connected disability or (2) aggravated by a service-connected disability.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

2.  Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


